Per Curiam. The appellant, Ronald Smith, has filed this motion for rule on the clerk on the basis that his attorney, A. Wayne Davis, admits responsibility for failing to monitor the briefing schedule and for failing to timely file the record. Prior to tendering the record, Smith had obtained two time extensions for completion of the transcript. The time deadline was extended until January 29, 1990, and Smith tendered the record on January 19,1990. However, the tender was made four days after the seven month limitation period, and the Clerk refused to file the record. Ark. R. App. P. 5(b).  We have held that an admission by an attorney for a criminal defendant that the record was tendered late due to a mistake on his part was good cause to grant a motion for rule on the clerk. Price v. State, 292 Ark. 557, 732 S.W.2d 126 (1987). In Price, the attorney admitted fault by affidavit.  In this case, although Mr. Davis does not admit fault by affidavit, he does admit fault in his signed motion for rule on the clerk. Consequently, the motion for rule on the clerk is granted, and a copy of this decision will be forwarded to the Committee on Professional Conduct.